DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 23 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 5, 8, and 15 are cancelled.
Claims 1-4, 6-7, 9-14, and 16 are pending.
Claims 6, 7, and 14 are withdrawn.
Claims 1-4, 9-13, and 16 are examined on the merits in this prosecution.
CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 9-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “menthol compound.” This term is considered indefinite since the recitation of a “menthol compound” is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the terms “derivative”. For example, a search of the SciFinder© database carried out by the Examiner resulted in 34,416 substances comprising the menthol scaffold, 99 substances comprising a menthone ketal scaffold, and 149 substances comprising the menthane carboxylate scaffold (see results on accompanying document). 
Therefore, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to “menthol compound” herein.  One of ordinary skill in the art would clearly recognize that a “menthol compound" would read on those compounds having any widely varying groups that could be used to substitute the compound. Any significant structural variation to a 

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-4, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potnis (WO 2014/087419 A1).
Potnis teaches an oral analgesic gel comprising clove oil or eugenol, a cooling agent, and camphor (Abstract). Potnis teaches the ratio of eugenol to menthol is 8:1, or 89% eugenol and 11% menthol (pg 14, [0032]), reading on the limitations of claims 1 and 16.
For claim 2, Potnis teaches the compound of formula (I) is eugenol.
For claims 3 and 4, Potnis teaches the cooling agent is menthol (pgs 14-15, [0032]). 
For claim 9, Potnis teaches an oral analgesic gel meant as a leave-on gel (pg 14, [0031] and [0032]). 
Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
For claim 13, Potnis teaches a final formulation comprising a mixture of eugenol, menthol, and camphor in a ratio of 8:1:1 in a total amount of 5% (pg 13, [0029], Table 6). The Examiner calculates a combined amount of eugenol and menthol in the formulation of 4.5%, within the claimed range.  

Examiner’s Reply to Attorney Arguments
The remarks of 23 October 2020 have been fully considered.  However, applicant’s arguments with respect to claims 1-4, 9-13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Technical Background Material
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure. Chaieb (“The Chemical Composition and Biological Activity of Clove Essential Oil, Eugenia caryophyllata (Syzigium aromaticum L. Myrtaceae): A Short Review,” Phytother. Res. 21, 501–506 (2007)) teaches clove oil comprises 88.59% of eugenol (pg 502, Table 1, entry No. 34).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612